Citation Nr: 0927184	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  03-15 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
September 1968 to September 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2005, the Board remanded this case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In April 2009, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.  


FINDING OF FACT

It is just as likely as not the Veteran has PTSD as a result 
of his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's 
PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2008) (harmless error).

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while 
serving in Vietnam.  For the reasons and bases set forth 
below, the Board finds that the evidence supports his claim.  

The Veteran alleges several distinct stressors while serving 
in Vietnam during the Vietnam War, during 1970-1971, some of 
which are combat-related and some which are not.  He alleges 
that he served during the Vietnam War in the Air Force at the 
Phu Cat Air Force Base in Viet Nam.  His stressors include 
the following specific events:  1) viewing dead bodies and 
body parts in see-through plastic bags at a graves 
registration site on February 16, 1971; 2) there were race 
riots prior to his arrival, which led to his unit's weapons 
being taken away, such as their M-16 rifles; 3) on June 3, 
1971, the enemy fired shots at the Veteran and a sergeant 
while they were taking garbage to the dump, but they were 
left defenseless, with no weapons on hand to return fire; 4) 
while on duty in the Orderly room, an airman came in and 
suddenly attempted suicide by slitting both wrists; 5) he saw 
a photograph of a decapitated soldier; 6) he attempted to 
find a place to hide when his camp was attacked by the enemy 
and almost over-run; 7) he witnessed a poisonous snake in the 
barracks; 8) he received unwanted sexual advances from men on 
two occasions; and 9) a friend of his was killed test-firing 
weapons.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of this condition in accordance 
with 38 C.F.R. § 4.125(a) (i.e., DSM-IV) (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed 
in-service stressor(s).  See 38 C.F.R. § 3.304(f).

There is no disputing the Veteran meets the first and perhaps 
most fundamental requirement for any service-connection 
claim, that is, has proof of the existence of the currently 
claimed disability.  He has current diagnoses for PTSD, in 
accordance with the DSM-IV standards, including diagnoses by 
VA treating psychologists in September 2001 and August 2003, 
not to mention a recent finding by a March 2009 VA 
examination report.  38 C.F.R. § 4.125(a); see also Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Accordingly, the Board finds that he has proven 
the first and perhaps most essential element of a current 
PTSD diagnosis.

Since the record contains the requisite current diagnosis of 
PTSD, resolution of this appeal turns on whether there also 
is credible supporting evidence that any of the claimed in-
service stressors actually occurred, and medical nexus 
evidence linking the current diagnosis to at least one of 
those stressors.  In adjudicating a claim for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service varies depending on whether the Veteran 
"engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is shown through military citation 
or other appropriate evidence that a Veteran engaged in 
combat with the enemy, and the claimed stressors are related 
to combat, the Veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence of their 
actual occurrence, provided the testimony is found to be 
satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative 
evidence is necessary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d) and (f). 

But, in this case, there is no conclusive evidence the 
Veteran engaged in combat with an enemy force while in 
Vietnam.  His service personnel records (SPRs) show that he 
served in the U. S. Air Force at the Phu Cat Air Force base 
in Vietnam, during the Vietnam War, from August 1970 until 
about August 1971.  He was awarded the National Defense 
Service Medal, the Republic of Vietnam Campaign Medal, and 
the Vietnam Service Medal with Bronze Service Star.  However, 
while those medals are commendable in their own right, he was 
not awarded any medal or commendation typically associated 
with valor or heroism shown while engaged in combat with an 
enemy force.  In fact, there is no indication in his service 
records of participation in campaigns, and his military 
records show that he served as an inventory management 
specialist.  So there is no evidence confirming his 
involvement in combat while serving in Vietnam.  
See VAOPGCPREC 12-99 (October 18, 1999).

When a determination is made, as here, that the Veteran did 
not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, 
will not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
his testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

But that said, evidence in this case acknowledges the Veteran 
probably experienced at least some of his claimed stressors 
in service, which underlie his present diagnosis of PTSD.  

In an October 2008 report, the U.S. Army and Joint Services 
Records Research Center (JSRRC) indicated the Veteran's 
squadron in Vietnam, the 12th Supply Squadron stationed at 
Phu Cat Air Base in Binh Dinh Province, sustained several 
instances of 122 mm rock fire in 1971 (during the time period 
the Veteran was stationed), with one instance of two USAF 
personnel wounded in action (WIA).  The JSRRC could not 
specifically document the Veteran's allegation of an attack 
while near a garbage dump, although it did not repudiate this 
allegation either.  Therefore, it appears that one of these 
several instances of rocket fire could corroborate the 
Veteran's allegations of being fired at by the enemy, while 
serving at Phu Cat Air Base.  Since these attacks are 
consistent with his statements, including the general 
location and approximate dates, it is at least as likely as 
not that he was present during these attacks.  Equally 
impressive, the JSRRC confirmed that on February 21, 1971, a 
two-man Security Alert Team detonated a pressure type mine 
approximately 750 meters northwest of the Phu Cat bomb 
storage area, resulting in both security policemen killed in 
action (KIA) and their vehicle destroyed.  This serves to 
corroborate the Veteran's alleged stressor that a friend of 
his was killed test-firing weapons.  In other words, although 
not every detail of the incidents has been confirmed, such as 
the names of casualties, verification of rocket attacks and 
enemy fire strongly suggests that he was indeed exposed to at 
least some of the alleged events.  Pentecost v. Principi, 16 
Vet. App. 124 (2002).  And there need not be corroboration of 
every detail of his participation.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

Finally, there also is medical nexus evidence of a causal 
relationship between the Veteran's current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The Board finds the March 2009 VA PTSD compensation 
examination report to be highly probative evidence of a 
positive nexus to an in-service PTSD stressor.  Specifically, 
after reviewing the claims file, the examiner opined that the 
Veteran's PTSD "is most likely caused by or a result of [an] 
in-service event."  

Furthermore, a VA psychologist in August 2003 similarly 
offered a positive etiological link of the Veteran's current 
PTSD to military trauma.  And although this treating 
psychologist noted the Veteran also had had some stress prior 
to and following his military service, this psychologist 
nonetheless opined that "it appears the traumas in Vietnam 
were the primary cause of the Veteran's PTSD."  This August 
2003 VA treating psychologist's opinion appears to be based 
upon the Veteran's reported history and not an independent 
review of the claims file.  


However, as some of the underlying stressors are conceded to 
be accurate and credible, the Board finds this opinion to 
offer further competent evidence of a link to service.  The 
U.S. Court of Appeals for Veterans Claims (Court) has held 
that VA cannot reject a medical opinion simply because it is 
based on a history supplied by the Veteran, and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the Veteran).  

In conclusion, the Board finds that the evidence shows the 
Veteran has a confirmed DSM-IV diagnosis of PTSD based on 
verified stressors he experienced in service.  Accordingly, 
resolving all reasonable doubt in his favor, the Board finds 
that the evidence supports granting service connection for 
PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for service connection for PTSD is granted.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


